Case 1:18-cv-10576-PBS Document 99 Filed 12/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MASEACHOGETTS

a

ek RR RE RR ee RH Rk HR OH KK HR OK
eae
ttt

CIVIL ACTION:

No. 18-cv-10576-PBS

MONICA JENSEN, d/b/a NICA NOELLE; ,

JON BLITT, personally and d/b/a MILE
HIGH MEDIA, d/b/a ICON MALE;
d/b/a TRANSSENSUAL;

MILE HIGH DISTRIBUTION, INC;

ET ALS.

Defendants
* ek OR Rk RE ek ROR A OR RE HOR ow

PLAINTIFF'S CROSS-MOTION FOR SUMMARY JUBGMENT
NOW COMES the Plaintiff, Leah Bassett, and respectfully moves for summary judgment
pursuant to Fed. R. Civ. P., Rule 56 against the so-called Mile High-associated Defendants (being
those persons or entities identified by name in the above case ca ption) as to four of the Counts

stated in Plaintiff's Verified Complaint; viz. Count Four (Violation of Chapter 93A); Count Five

(Civil Conspiracy), Count Seven (Infliction of Emotional-and Mental Distress); and Count Nine

emorandum bein

(Copyright Infringement). The grounds for her Motion are set forth in her h 1g

filed herewith, and all other materials of record referenced therein; any additional materials or
pleadings on file in this case that the Court chooses to review, any matters that the Court may
take judicial notice; an

presented at or before the Court's hearing and decision on this Motion.

WHEREFORE, Ms. Bassett respectfully requests that the Court:

 
Case 1:18-cv-10576-PBS Document 99 Filed 12/24/19 Page 2 of 2

LEAH BASSETT

By her attorney,

Date: December 23, 2019 (pt (; mae

nA. Taylor/Esq.
BBO# 493400
18 Central Square
Bristol, NH: 93222
(603) 530-2160

jataylor3 17@gmail.com

Certificate of Compliance with Local Rule 71

 

The undersigned John A. Taylor, Esq. hereby certifies that I provided Defendants' counsel
with written notice of my intention to file this Motion and an opportunity to conduct a conference
thereto. Neither side thought it would-be useful to-de-se:

Certificate of Service

The undersigned John A. Taylor, Esq. hereby certifies that a copy of this pleading, along
with its accompanying Affidavit (with Exhibits), will be transmitted on the above-stated date,
electronically to the registered counse! of record as identified on the Notice of Electronic Filing,
as well as to those attorneys known to be representing named Co-Defendants in this matter who
have not yet filed their respective Appearance.

~~

john A. Taylor, Esq.

 
